DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. Patent Application No. 14/955,429, filed December 1, 2015, which claims priority under 35 U.S.C. §119 to U.S. 
Provisional Application Serial No. 62/087,531, filed December 4, 2014. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the distal end of the drive shaft abuts a proximal end of the insert with the bore of the insert."  There is insufficient antecedent basis for this limitation in the claim. Attention is directed to Figs. 2-5 of the present application. The figures show that the distal end of drive shaft 24 abuts a proximal end of the insert within the bore of the cutter. For examination purpose claim 13 has been interpreted as "the distal end of the drive shaft abuts a proximal end of the insert within the bore of the cutting member 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wulfman et al. (US 2002/0007190).

    PNG
    media_image1.png
    383
    583
    media_image1.png
    Greyscale


Referring to claim 1, Wulfman discloses a rotational atherectomy device (Figs. 5 and 11A-11B. Fig. 11B is reproduced above), comprising: an elongate shaft 40 (Fig. 5, para [0093] and [0108]) having a lumen extending therethrough; a cutting member located at a distal end of the elongate shaft (cutter 150 and tubular cutter shaft 154, which is for mounting the cutter to drive shaft 25, as shown in Fig. 11A-11B have been interpreted as a cutting member, para [0107]); a drive shaft 25 (Figs. 5 and 11B, para [0075] and [0108]) extending through the lumen of the elongate shaft and configured to rotate the cutting member, wherein the cutting member is mounted on the drive shaft; and an insert 153 (“guide tip 153” as shown Fig. 11A-11B) disposed within a bore of the cutting member 150 and 154; wherein the insert (“guide tip 153” as shown in fig. 11A-11B, para [0106]) includes an opening extending therethrough and the cutting member includes a distal opening (para [0106] discloses cutter 150 includes a central bore 151, Fig. 11B) axially aligned with the opening of the insert; wherein the distal opening of the cutting member has a diameter greater than a diameter of the opening of the insert (Fig. 11B shows a diameter of central bore 151 is larger than a diameter of central bore of guide tip 153).

Referring to claim 2, Wulfman discloses the rotational atherectomy device of claim 1, wherein at least a portion of the drive shaft 25 extends into the bore of the cutting member (Fig. 11B shows drive shaft 25 extends into the bore of tubular cutter shaft 154).

Referring to claim 3, Wulfman discloses the rotational atherectomy device of claim 1, wherein the insert 153 is disposed distal of a distal end of the drive shaft 25 (Fig. 11B).

Referring to claim 4, Wulfman discloses the rotational atherectomy device of claim 1, wherein the drive shaft 25 defines a guidewire lumen extending therethrough (Figs. 5 and 11B, para [0106]).

Referring to claim 5, Wulfman discloses the rotational atherectomy device of claim 4, further comprising a guidewire slidably disposed within the guidewire lumen and extending through the insert 153 (para [0106]).

Referring to claim 6, Wulfman discloses the rotational atherectomy device of claim 1, wherein the insert 153 includes an inner surface defining the opening of the insert (Fig. 11B).

Referring to claim 10, Wulfman discloses a rotational atherectomy device, comprising: an elongate shaft 40 (Fig. 5, para [0093] and [0108) having a lumen extending therethrough; a cutting member located at a distal end of the elongate shaft 40 (cutter 150 and tubular cutter shaft 154, which is for mounting the cutter to drive shaft 25, as shown in Fig. 11A-11B have been interpreted as a cutting member, para [0107]); a drive shaft 25 (Figs. 5 and 11B, para [0075] and [0108]) extending through the lumen of the elongate shaft and configured to rotate the cutting member, wherein the drive shaft is configured to rotate relative to the elongate shaft and the cutting member is fixedly attached to a distal end of the drive shaft (para [0106]-[0108); and an insert (“guide tip 153” as shown Fig. 11A-11B) disposed within a bore of the cutting member (para [0106] discloses cutter 150 includes a central bore 151, Fig. 11B); wherein the insert 153 includes an opening extending therethrough and the cutting member includes a distal opening axially aligned with the opening of the insert; wherein the distal opening of the cutting member has a diameter greater than a diameter of the opening of the insert (Fig. 11B shows a diameter of central bore 151 is greater than a diameter of central bore of guide tip 153).

Referring to claim 11, Wulfman discloses the rotational atherectomy device of claim 10, further comprising a guidewire slidably disposed within the guidewire lumen and extending through the opening of the insert 153 (para [0106]).

Referring to claim 12, Wulfman discloses the +rotational atherectomy device of claim 11, wherein a tolerance between the guidewire and an inner surface of the insert is closer than a tolerance between the guidewire and an inner surface of the drive shaft (Fig. 11B, which is reproduced above, shows the central bore of insert 153 is smaller than the lumen of drive shaft 25).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulfman.
Referring to claim 13, Wulfman discloses the rotational atherectomy device of claim 10, but fails to disclose wherein the distal end of the drive shaft 25 abuts a proximal end of the insert 153 with the bore of the insert. Attention is directed to Fig. 11B, which is reproduced above, examiner notes that there is a gap between the terminal distal end of drive shaft 25 and proximal face of insert 153. Examiner contends that one of ordinary skill in the art will recognize that pushing the distal terminal end of drive shaft 25 to abut the proximal face of insert 153 would improve the security between the drive shaft and tubular cutter 154. Furthermore, pushing the distal terminal end of the drive shaft to abut the proximal face of insert 153 during assembly process would give the assembler a force feedback that would ensure that the drive shaft is fully secured in the tubular cutter 154. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have made  the distal end of the drive shaft 25 abuts a proximal end of the insert 153 within the bore of the cutter member to improve the security between the drive shaft and the cutter member.

Allowable Subject Matter
Claims 7-9 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowable. 
Referring to claim 18, Wulfman discloses rotational atherectomy device (Figs. 5 and 11A-11B), comprising: an elongate shaft 40 (Fig. 5, para [0093] and [0108) having a lumen extending therethrough; a cutting member located at a distal end of the elongate shaft (cutter 150 and tubular cutter shaft 154, which is for mounting the cutter to drive shaft 25, as shown in Fig. 11A-11B have been interpreted as a cutting member, para [0107]); a drive shaft extending through the lumen of the elongate shaft and configured to rotate the cutting member (Figs. 5 and 11B, para [0075] and [0108]), wherein the drive shaft is configured to rotate relative to the elongate shaft and the cutting member is fixedly attached to the drive shaft; and an insert (“guide tip 153” as shown Fig. 11A-11B) disposed within a bore of the cutting member. The prior art of record alone or in combination fail to disclose the insert includes an inner surface tapering outwardly in a distal direction and defining a distal opening of the insert; wherein the cutting member includes a distal opening axially aligned with the distal opening of the insert; wherein the bore of the cutting member has a diameter greater than a diameter of the distal opening of the insert.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771